Citation Nr: 1724623	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO. 11-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder.

2. Entitlement to an initial disability rating in excess of 10 percent for chronic lumbar strain.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for a left leg disability.

5. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to November 2006 with additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's major depressive disorder is not manifested by occupational and social impairment with reduced reliability and productivity at any point during the appeal period.

2. The Veteran's chronic lumbar strain disability has not exhibited forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, combined range of motion of the thoracolumbar spine was less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or favorable or unfavorable ankylosis of the entire thoracolumbar spine at any point during the appeal period.

3. The Veteran does not currently have a hearing loss disability for VA purposes in either ear.

4. The Veteran does not have a left leg disability that had its onset in service. 


CONCLUSIONS OF LAW

1. The criteria for disability rating for a major depressive disorder in excess of 30 percent have not been met throughout the appeal period. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code (DC) 9434 (2016).

2. The criteria for a rating in excess of 10 percent for a chronic lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

3. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

4. The criteria for service connection for a left leg disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duties to notify and assist, and the Board may proceed with appellate review.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); See also Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court. 38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Ratings, Generally

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

Major Depressive Disorder

Major depressive disorder is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, DC 9434. Under the General Rating Formula for Mental Disorders, a 30 percent disability rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is assigned for major depressive disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. 

A 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

The Board notes that the use of the GAF scale has been abandoned in the DSM-V because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013). In this case, however, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id.

The Court in Mauerhan v. Principi stated that "when evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting h[er] level of occupation and social impairment." See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 442.

The Veteran contends that her major depressive disorder should be rated higher than the currently-assigned disability rating of 30 percent under 38 C.F.R. § 4.130, DC 9499-9434. Specifically, the Veteran asserts that her disability has increased in severity.

The Veteran was afforded a VA examination in August 2009 for her major depressive disorder. At the examination, the Veteran was described to be clean, neatly groomed, appropriately and casually dressed. The Veteran's attention was intact and she had a cooperative, friendly, and relaxed attitude. Her affect was appropriate, her mood was dysphoric, and her speech was unremarkable, clear, and coherent. The VA examiner indicated that the Veteran was oriented to person, time, and place with no delusions or hallucinations. The examination report also reflects that the Veteran is of above average intelligence and understood the outcome of her behavior. The Veteran had fair impose control, was able to maintain minimum personal hygiene, and did not have problems with activities of daily living. The Veteran also reported trouble sleeping which had persisted since April 2006. 

The Veteran reported that she remarried in 2005 and described a "wonderful" and "normal" relationship with her husband and her three children; ages 18, 21, and 22. The Veteran lived near and maintained contact with her aunt who raised her but indicated that she did not get along with her sister and had minimal contact with her other siblings. The Veteran talked to her friends every day and read the bible for leisure. She reported no history of suicide attempts or violence/assaultiveness or homicidal thoughts. The VA examiner indicated that the Veteran was mild/moderately impaired with regard to psychosocial functioning. The Veteran was determined to be capable of managing her own financial affairs and her memory was normal. The VA examiner concluded that there was not a total occupational and social impairment or even reduced reliability and productivity due to the Veteran's mental disorder symptoms. An occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but with generally satisfactory function due to mental disorder signs and symptoms was noted in the VA examination report. The Veteran reported a depressed mood, sleep disruption, irritability, and an increased appetite. The VA examiner confirmed a diagnosis of depressive disorder, not otherwise specified and the Veteran was assigned a GAF score of 60.

The Veteran was afforded another VA examination in February 2016. The Veteran was diagnosed with an unspecified depressive disorder under DSM-V. During the examination, the Veteran stated that she was in the process of a divorce but indicated that she was on good terms with her three adult children and that she was close with her aunt who raised her. The Veteran reported occasionally talking to her younger half-brother and half-sister but had minimal contact with her other sister. She stated that she had a few friends whom she talked to "every now and then" but had talked more at the time in light of her marital problems. The Veteran indicted that she enjoyed playing computer games and that it helped her relieve stress. 

During the February 2016 VA examination, the Veteran appeared casually dressed with adequate grooming and hygiene. The Veteran's speech was clear and coherent with a friendly and cooperative attitude towards the examiner. Her affect was appropriate and her thought process was unremarkable with no signs of distorted thoughts or perceptions. The VA examiner indicated that the Veteran was fully oriented with normal memory, her attention was within normal limits, had average judgment and intelligence, good reasoning, fair insight and impulse control.

The weight of the evidence demonstrates that throughout the appeal period, the criteria for an increased disability rating in excess of 30 percent for the Veteran's service-connected major depressive disorder have not been met. Specifically, the Veteran's major depressive disorder has not been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms such as: flattened affect; circumstantial; circumlocutory; or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintain effective work and social relationships. 38 C.F.R. § 4.130, DC 9434. The Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on other areas of overall occupational and social functioning. 38 C.F.R. § 4.126(a).

The symptoms exhibited by the Veteran are fully contemplated by the 30 percent disability rating in effect, which encompasses occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, chronic sleep impairment. The August 2009 VA examiner opined that the Veteran's major depressive disorder did not rise to the level of occupational and social impairment with reduced reliability and productivity but rather met the criteria for there being an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The February 2016 VA examination report reflects that the Veteran is currently employed at the Department of Human Resources. The Veteran stated that she was a "loner" and that she tended to stay away from most of her coworkers, many of whom are younger and in her opinion, less dedicated to work and order. The Veteran acknowledged that she had "a problem with laziness" and that she had been described as "military strict." There is not an indication that the Veteran's major depressive disorder manifested in occupational and social impairment with reduced reliability and productivity. The examination report also indicates that the Veteran did not have any recent write-ups or reprimands from her place of employment. The Veteran stated that she had stress related to her career "not going the way I want it to" but indicated that she made multiple personal sacrifices over the years for her marriage. The Veteran stated that she had a longstanding desire to work in personnel that had not yet come to fruition but it seems that she is making progress towards her goal. The Veteran had earned a bachelor's degree in social work in 2011, a master's degree in social work in 2014, and had been in school since 2015 working on a master's degree in human resource management. 

The Veteran consistently denied suicidal or homicidal ideation, delusions, and hallucinations. VA examiners have consistently documented orientation in all spheres, an ability to perform activities of daily living including maintaining minimal personal hygiene, appropriate behavior, intact memory processes, and ability to manage her own finances. In addition, VA examiners have documented no gross impairment in thought process or communication. The Veteran has relationships with her adult children, aunt, siblings, and friends. The VA examination reports are unremarkable for any risk of self-harm. The Veteran has not been hospitalized for mental health and the record does not show that the Veteran has expressed any self-harm or harm to others. The record reflects that the Veteran was able to maintain numerous interpersonal relationships. The evidence has also shown that the Veteran has worked full time throughout the appeal at the same place. 

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's major depressive disorder does not manifest in occupational and social impairment with reduced reliability and productivity any point in the appeal period and a 50 percent disability rating is not warranted. The February 2016 VA examiner indicated that the Veteran had symptoms including depressed mood, anxiety, and chronic sleep impairment which are specifically contemplated in the 30 percent disability rating. The Veteran's major depressive disorder more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which warrants a 30 percent disability rating and no higher.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased disability rating in excess of 30 percent for major depressive disorder at any point during the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbar Strain

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Chronic lumbar sprain is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (38 C.F.R. § 4.71a, DC 5243 (2016)), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spin. A 50 percent rating is assigned for unfavorable ankylosis of entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a, DC 5243. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

The Veteran contends that her lumbar spine disability should be rated higher than the currently-assigned disability rating of 10 percent under 38 C.F.R. § 4.71a, DC 5243. 

In an April 2009 VA examination report, the Veteran complained of moderate to severe back pain 5 to 6 times a week that lasted several hours. The Veteran denied any incapacitating flare ups in the 6 months preceding the VA examination. The Veteran's treatment consisted of Tylenol and Icy Hot cream. She denied any urinary or fecal incontinency.

A physical examination showed that the Veteran's lumbar spine exhibited a normal curvature. The Veteran did not exhibit lumbar spine muscle spasm, muscle atrophy, weakness, or guarding. The Veteran's gait, posture, and head position were normal. There was no ankylosis present. The physical examination revealed pain with motion, and tenderness bilaterally of the lumbar spine. Muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour. The Veteran's lumbar spine range of motion showed forward flexion to 85 degrees, extension to 15 degrees, left lateral flexion to 25 degrees, right lateral flexion to 25 degrees, left lateral rotation to 20 degrees and right lateral rotation to 20 degrees. The combined range of motion was 190 degrees. The VA examiner indicated that the Veteran did not have kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis. There was no additional loss of range of motion with repetitive motion testing. Active range of motion did not show any weakness, fatigue, or incoordination. The Veteran exhibited normal motor skills, normal pinprick, and normal strength in the lower extremities. Deep tendon reflexes were rated "2+" or normal and were equal in the lower extremities. The examiner indicated the Veteran did not have incapacitating episodes of spine disease.

An April 2009 x-ray performed on the Veteran's lower back indicates that there was a transitional sixth lumbosacral segment; however, the intervertebral disc spaces and vertebral body heights were preserved. There was no malalignment or definite fracture evident. The sacroiliac joints were unremarkable.

During the February 2016 VA examination, the Veteran complained of intermittent low back pain that lasted 1 to 7 days with several episodes a year. She stated that she did not miss work and that Tylenol was sufficient to control her pain. The Veteran reported no flare-ups and denied functional loss or functional impairment of the thoracolumbar spine. She denied any neurological abnormalities associated with her lumbar spine disability including urinary or fecal incontinency.

A physical examination showed that the Veteran's lumbar spine was slightly tender to palpation over the lower aspect of lumbar paraspinals and that there was evidence of pain with weight bearing. The Veteran did not exhibit muscle atrophy, muscle spasms, or ankylosis. The Veteran's lumbar spine range of motion showed forward flexion to 80 degrees, extension to 25 degrees, left lateral flexion to 30, right lateral flexion to 25 degrees, left lateral rotation to 20 and right lateral rotation to 25 degrees. The combined range of motion was 205 degrees. The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional loss of range of motion. Active range of motion did not show any weakness, fatigue, or incoordination. The Veteran exhibited normal motor skills, normal pinprick, and normal strength in the lower extremities. Deep tendon reflexes were rated "2+" or normal and were equal in the lower extremities. The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy. The examiner indicated that the Veteran did not have IVDS of the thoracolumbar spine.

The evidence indicates that throughout the appeal period, the Veteran's lumbar spine disability manifested with pain and limitation of motion, however, forward flexion of the thoracolumbar spine was not greater than 30 degrees but less than 60 degrees, the combined range of motion of the thoracolumbar spine was not less than 120 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis and favorable or unfavorable ankylosis of the entire thoracolumbar spine has not been shown. At worst, forward flexion of the thoracolumbar spine was 80 degrees during the February 2016 VA examination and the combined range of motion of the thoracolumbar spine was 190 during the April 2009 VA examination. Accordingly, a disability rating in excess of 10 percent for a lumbar spine disability at any point in the appeal period is not warranted.

The Board has considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but a higher rating is not warranted for the Veteran's disability picture. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. The April 2009 VA examination report indicates that the Veteran had pain following repetitive motion but there was no additional limitation following 3 repetitions of range of motion testing. In the February 2016 VA examination report, the examiner noted that the Veteran did not report any flare-ups and reported no functional loss or functional impairment regardless of repetitive use. The February 2016 VA examiner opined that the Veteran's thoracolumbar spine condition did not impact her ability to work. The April 2009 VA examiner noted that the Veteran worked as a clerical supervisor for the Department of Human Resources. The VA examiner noted that the Veteran's occupational activities were affected due to pain and problems with lifting and carrying. The VA examiner noted only moderate effects on usual daily activities of chores, exercise and sports, with a mild effect on shopping and recreation. The Veteran was able to perform repetitive-use testing with 3 repetitions with the range of motion measurements remaining the same when tested in the April 2009 VA examination. After considering the effects of pain and functional loss, forward flexion was not greater than 30 degrees but less than 60 degrees for the thoracolumbar spine and the combined range of motion of the thoracolumbar spine was not less than 120 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and favorable or unfavorable ankylosis of the entire thoracolumbar spine has not been present. Thus, a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for the entire appellate period.

Separate ratings for neurological abnormalities associated with the Veteran's thoracolumbar spine disability were also considered but are not warranted. April 2009 and February 2016 VA examination reports indicate that the Veteran did not have these neurological abnormalities related to the thoracolumbar spine disability; to include bowel or bladder problems. Accordingly, a separate rating for neurological symptoms is not applicable.

In sum, the evidence does not show that a disability rating in excess of 10 percent for a chronic lumbar strain is warranted. As the preponderance of the evidence is against the claim for higher ratings, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Hearing loss (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309(a). 

Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that service connection for bilateral hearing loss is warranted because it was incurred in-service or a result of service.

The Veteran has does not have a current hearing loss disability in either ear for VA purposes. In February 2009, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
10
LEFT
15
10
5
10
10

The examination revealed a speech recognition score of 94 using the Maryland CNC Test for the right ear. Following this examination, the VA examiner assessed essentially normal hearing bilaterally. 

The auditory threshold is not 26 or greater in at least three, or 40 or greater in at least one, of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz for either ear. Speech recognition testing is not less than 94 percent using the Maryland CNC Test. 38 C.F.R. § 3.385. The February 2009 VA examiner also stated that the Veteran's hearing tests from the military in 2000 and 2001 were consistent with the results from the VA audiological examination. Therefore, the evidence does not support a finding that the Veteran has a current hearing loss disability in either ear for VA purposes and does not meet the first requirement of service connection.

A review of the Veteran's service treatment records show that she did not have a right or left ear hearing loss disability for VA purposes during her time in service. 38 C.F.R. § 3.385. 

During an examination in June 2005, the Veteran denied hearing loss or trouble and the clinical evaluation showed that her ears were normal. The audiological examination showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
10
0
5
10

In March 2003 and June 2006 reports of medical history, the Veteran denied ear, nose, or throat trouble.

The Board finds that the Veteran's hearing loss in either the left or right ear did not manifest to a degree of 10 percent or greater within one year following her active duty discharge in November 2006. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.307, 3.309. Accordingly, right and left ear hearing loss were not shown during service and there is no evidence of any continuity of related symptomatology after service.

The Board has also considered lay statements from the Veteran including a February 2009 statement where the Veteran contended that her bilateral hearing loss started in active duty service. However, lay assertions do not constitute a competent clinical diagnosis of right ear hearing loss for VA purposes. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). The Veteran's lay assertions cannot constitute competent medical evidence in support of a current diagnosis of a right or left ear hearing loss disability for VA purposes. In the absence of a current diagnosis for a right or left ear hearing loss disability for VA purposes, service connection cannot be established.

If the Veteran's hearing loss worsens, she may submit a new claim for service connection for a hearing loss disability of either or both ears.

The preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left Leg

The Board finds that the preponderance of the evidence is against a finding that Veteran has a left leg disability; therefore, service connection for a left leg disability is not warranted. 

An October 2008 private medical record indicates that the Veteran complained of numbness to both legs and feet with left foot more severe than the right. Leg cramps and pain in the left ankle were also noted. An x-ray examination was performed on the left ankle and there was no fracture, subluxation, or other radiographic abnormality. There are no other medical records reflecting treatment to the left leg.

An April 2006 service treatment record indicates that the Veteran complained of lower back pain following a stumble when she ran on the treadmill. The Veteran reported pain on the right side of her back which was relieved by staying off the right leg and turning on her left side. The Veteran also indicated that she was in a car accident 10 months prior and that after the accident she saw a chiropractor for a follow-up who stated that there were no secondary injuries found. There is no mention of any injury or treatment to the left leg.

In a June 2006 report of medical history, the Veteran denied foot trouble; swollen or painful joints; knee trouble; any knee or foot surgery; bone joint or other deformity; and broken bones. In a September 2006 report of medical assessment, the Veteran denied suffering any injury or illness on active duty for which she did not seek medical care. In a February 2007 post-deployment health reassessment questionnaire, the Veteran answered headaches, ringing of the ears, and wrote in specifically "pain in my right foot" as concerns she had related to her deployment. The Veteran's service treatment records otherwise do not reflect any treatment or diagnosis for a left leg disability while in service and there is no evidence of any continuity of related symptomatology after service. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. § 3.309. 

The Board finds the Veteran to be competent and credible in reporting observable symptomatology including pain. See Layno, 6 Vet. App. 223, 225; Barr, 21 Vet. App. at 311. However, lay assertions do not constitute a competent clinical diagnosis of a left leg disability. See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). The Veteran's lay assertions cannot constitute competent medical evidence in support of a current diagnosis. Further, symptoms such as pain alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). In the absence of a qualifying current diagnosis for a left knee disability, service connection cannot be established. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The preponderance of the evidence is against the claim of service connection for a left leg disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A disability rating in excess of 30 percent for major depressive disorder is denied.

A disability rating in excess of 10 percent for chronic lumbar strain is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a left leg disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim on appeal so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claim must be remanded to associate outstanding records. Specifically, in March 2016 and July 2011 substantive appeals (VA 9), the Veteran contended that she had been prescribed medication for hypertension (amlodipine). The Veteran asserted that medical records from the VA Medical Center (VAMC) in Birmingham, Alabama would support her contentions. There are no medical records, other than VA compensation and pension examination reports, following service separation in November 2006 from the VAMC in Birmingham, Alabama, associated with the claims file. Further there is no indication in the record that VA attempted to obtain these records. The omission of potentially relevant records, particularly those in the possession of VA, necessitates that the claim must be returned for additional development. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate h[er] claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments). Thus, an effort must be made to locate and associated any relevant medical records, VA and private, since service separation in November 2006, with the Veteran's claims file.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated her for claimed hypertension since service separation in November 2006.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remaining claim on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records since November 2006 should be obtained. Any negative response should be in writing and associated with the claims file.

2. Conduct additional development, if warranted.  

3. If additional evidence is received, readjudicate the claim for service connection for hypertension.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


